 

Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of March 22, 2010
(the “Effective Date”), by and between James E. Keller (“Employee”) and MAKO
Surgical Corp. (“Company”).

1.                  Employment

On the terms and conditions set forth in this Agreement, the Company hereby
employs the Employee as its Senior Vice President of Regulatory Affairs and
Quality Assurance for a one (1) year period commencing effective as of the
Effective Date (in total, the “Term”).  This Agreement is subject to renewal by
the mutual written agreement of the parties on terms and conditions mutually
agreed to by the parties at the time of renewal.  In the event either party does
not intend to renew the Agreement following expiration of the initial (1) year
term, ninety (90) days written advance notice shall be given to the other party
(a “Notice of Non-Renewal”).  If no such Notice of Non-Renewal is given this
Agreement shall automatically renew for one (1) year terms. In the event of
non-renewal by the Company, the Company shall, with delivery of its Notice of
Non-Renewal, provide Employee with written notice of its election to either (a)
pay Employee severance in accordance with Section 3(c) hereto in consideration
for the non-competition covenants contained in Section 5(b); or (b) waive the
rights to enforcement of and release Employee from obligations of the
non-competition covenants contained in Section 5(b).

The Employee hereby accepts such employment and agrees to perform the services
and duties required on an exclusive (except as agreed to in writing by Board of
Directors of the Company (the “Board”)) and full‑time basis.  Employee hereby
represents and warrants that he is under no contractual, legal, or other
impediment to performing the services required under this Agreement. Nothing
herein contained shall prohibit the Employee from investing or trading in
stocks, bonds, commodities, or other securities or forms of investment,
including real estate property, as long as such activities do not require an
unreasonable amount of time by the Employee, and do not otherwise conflict with
any policy of the Company, adversely affect the interest of the Company or run
afoul of covenants contained in this Agreement.

The Employee further agrees that he will use his best efforts to perform his
duties hereunder to the best of his ability in accordance with Company policies,
and in a diligent, proper and workmanlike manner.  In the performance of
Employee’s duties, he shall be subject to the direction, supervision and control
of the Company’s President and CEO.  The Employee shall have supervision and
control over the day-to-day business and affairs as described in a Job
Description document on file with the Human Resources Department of Company, as
updated from time to time and acknowledged by Employee (the “Job
Responsibilities”).  Employee will perform his duties and responsibilities under
this Agreement based out of the offices of the Company located in South Florida
and shall travel to such other locations as the Company may reasonably direct.

 

 

MAKO Employment Agreement – J. Keller

 

--------------------------------------------------------------------------------



 

2.                  Compensation

During the term of employment under this Agreement, and as full compensation for
all the Employee’s services rendered under this Agreement, the Employee shall
receive the following compensation and benefits:

a.                   Base Salary:

The Employee shall receive an annual base salary (as increased from time to
time, “Base Salary”) at the rate of $225,000.  The Employee’s Base Salary will
be payable in installments consistent with the Company’s payroll schedule,
subject to usual and required employee payroll deductions, including, without
limitation, applicable taxes.  Employee’s Base Salary shall be increased on an
annual basis in the sole discretion of the Board.

b.             Performance Bonus:

The Employee’s performance cash bonus for any year under this Agreement shall be
as determined by the Board and calculated based on Employee’s performance (as an
individual and as part of the Company).    The decision about whether the
necessary criteria have been met for a performance cash bonus and whether to
award such performance bonus shall be in the sole and absolute discretion of the
Board and is final.  The bonus, should one be awarded, shall be payable within
ninety (90) days following the period for which the bonus is awarded.

c.             Equity:

On the Effective Date of this Agreement, Employee shall receive an award of
incentive stock options (ISOs), issued pursuant and subject to the Company’s
2008 Omnibus Incentive Plan (the “Option Plan,” a copy of which has been
furnished to Employee), entitling Employee to purchase seventy-five thousand
(75,000) shares of the Company’s Common Stock (the “Initial Option Award”). 
Employee is eligible to receive an additional award in the sole and absolute
discretion of the Board.  The purchase price per share for any option award will
be the fair market value of such Common Stock at the time of such equity award. 
The grant to Employee of and payment for the any option award shall in each case
be made pursuant and subject to the terms of an ISO Agreement (with associated
exhibits, a copy of which has been provided to Employee) between the Company and
Employee, consistent with the Option Plan.  In the event this Agreement is
terminated for any reason by either the Company or Employee, Employee shall not
be entitled to, and therefore shall forfeit, any unvested equity interest in the
Company. 

d.             Benefits:

The Employee shall be eligible for participation in the employee welfare benefit
plans, practices, policies and programs provided by the Company, including but
not limited to, health insurance and dental insurance, subject to the terms and
provisions of said benefit plans.  The Employee shall also be entitled to paid
time off (PTO) as described in the Company’s Human Resource Policy Manual, in
effect from time to time.  In addition, subject to approval by the Company’s
Chief Executive Officer, Employee shall be reimbursed for reasonable expenses
relating to Employee’s professional continuing education requirements (if
applicable) and professional licensing fees (if applicable).

 

 

Page 2

MAKO Employment Agreement – J. Keller

 

--------------------------------------------------------------------------------



 

e.             Relocation:

Employee has committed to working full-time at the Company’s South Florida
headquarter or traveling on Company business until ultimately relocating to
South Florida (the “Relocation”), with an intention to do so within the one year
period following the Effective Date (the “Intended Relocation Period”).  The
Company shall reimburse Employee for reasonable and customary Relocation
expenses, which are pre-approved by the Company’s Chief Financial Officer, in a
total Gross Payment (defined as a payment that shall be subject to applicable
payroll taxes, through the Company’s payroll withholding process) amount not to
exceed Twenty Thousand Dollars ($20,000) (the “Relocation Allowance”).  Until
the Relocation or expiration of the Intended Relocation Period, whichever is
sooner, the Company shall provide Employee with a monthly Gross Payment of up to
One Thousand Dollars ($1,000) for reimbursement of personal coach airfare
expenses to the Collierville, Tennessee area, which shall not exceed Twelve
Thousand Dollars ($12,000) in the aggregate (the “Travel Allowance”). During the
period commencing upon the Effective Date and ending upon the earlier of (i)
Employee’s purchase of a South Florida residence (a “Residential Purchase”) and
(ii) twelve (12) months thereafter, the Company shall provide Employee with a
monthly Gross Payment of up to Two Thousand Five Hundred Dollars ($2,500) for
actual costs incurred for temporary housing in South Florida (collectively, the
“Housing Allowance”), provided however, that Employee and Company shall meet
every six (6) months during which temporary housing payments are being made to
review the progress of Employee’s relocation efforts.  Upon a Residential
Purchase, the Company shall provide to Employee a one time Gross Payment of up
to Thirty Eight Thousand Dollars ($38,000) for reimbursement of Employee’s
actual and customary closing costs, which are pre-approved by the Company’s
Chief Financial Officer (the “Closing Allowance”).  The parties agree that at
the Company’s sole discretion any of the payments described in this Section 2(e)
shall be billed directly to the Company.  The parties further agree that all
Relocation and Residential Purchase items set forth in Schedule 1 hereto are
deemed to be reasonable and, therefore, approved (but each shall still require
pre-approval in regards to cost) and that Relocation and Residential Purchase
items not set forth in Schedule 1 are presumed to be unreasonable and are
therefore subject to pre-approval in regards to both the nature and cost of such
item.  Notwithstanding the terms and conditions set forth in this Section 2,
Employee expressly agrees and acknowledges that (i) the maximum aggregate Gross
Payments to be made by Company to Employee under all of the Relocation
Allowance, the Travel Allowance, the Housing Allowance and the Closing Allowance
(collectively the “Relocation Payments”) shall be One Hundred Thousand Dollars
($100,000), and (ii) if, within twenty-four (24) months of the date of this
Agreement, Employee’s employment with the Company terminates for any reason
except Good Reason (as defined in Section 3(d) of this Agreement), Employee
shall repay a prorated share of the Relocation Payments based on a twenty-four
(24) month proration formula.    

f.             Insurance:

The Company shall provide industry standard Director’s and Officer’s (“D&O”)
Insurance during the term of this Agreement at its sole expense.  Employee, if
an officer of the Company, shall be named as an insured under the policy.  The
Company shall enter into an indemnification agreement (a copy of which has been
provided to Employee), whereby Company shall indemnify Employee and agree to
hold Employee harmless, from all covered claims, demands, judgments,
assessments, and costs, including attorney or other professional fees, in excess
of the amount of insurance provided and/or which are incurred by application of
the retention amount.

 

 

Page 3

MAKO Employment Agreement – J. Keller

 

--------------------------------------------------------------------------------



 

3.            Termination

a.                   At the Expiration of the Term

If the Employee’s employment with the Company terminates at the end of the Term,
the Company shall have no further obligation to the Employee under this
Agreement, except for accrued and unpaid Base Salary and benefits the Employee
has accrued pursuant to any applicable welfare benefit plans provided by the
Company, earned but unpaid bonuses, and unreimbursed business-related expenses
and unused vacation time in accordance with Company policy. 

b.                   Automatic Termination Due To Death or Disability

If the Employee dies or suffers any Disability (as such term is hereinafter
defined) his employment pursuant to this Agreement shall automatically terminate
on the date of his death or Disability, as the case may be. For purposes of this
Agreement, the term “Disability” shall mean the inability of the Employee to
perform his duties, with or without reasonable accommodations, under this
Agreement because of physical or mental illness or incapacity for a period of
ninety (90) days in any six (6) month period. For purposes of this Agreement,
the term “Date of Disability” shall be the 90th day of such Disability.

In the event of death of Employee, the Company shall have no further obligation
under this Agreement, except for (1) accrued (through the date of termination)
and unpaid Base Salary, (2) benefits the Employee has accrued pursuant to any
applicable welfare benefits plan, earned (through the date of termination) but
unpaid bonuses, and unreimbursed business-related expenses, in accordance with
Company policy and (3) payment for six (6) months of continued participation in
the Company’s health benefits for the Employee’s spouse/dependents. In the event
of Disability the Company shall have no further obligation to the Employee under
the Agreement, except for (a) accrued (through the date of termination) and
unpaid Base Salary, benefits the Employee has accrued pursuant to any applicable
welfare benefits plan, (b) earned (through the date of termination) but unpaid
bonuses, and unreimbursed business-related expenses and unused vacation time in
accordance with Company policy and (c) payment for six (6) months of continued
participation in the Company’s health benefits for the Employee and his
spouse/dependents.  The Base Salary payment shall be at the rate in effect at
the time of death or Disability. 

c.                    Termination by the Company Without Cause

The Company may terminate this Agreement at any time during the Term without
Cause. In the event of termination without Cause, the Company shall pay the
Employee six (6) months Base Salary at the rate in effect at the time, in
monthly installments and shall pay for continuation of health benefits for six
(6) months.  The Employee shall also be paid for accrued (through the date of
termination) and unpaid Base Salary, and benefits which Employee accrued
pursuant to any applicable welfare benefits plan, earned (through the date of
termination) but unused vacation for that year, earned but unpaid bonuses, and
unreimbursed business-related expenses, in accordance with Company policy. 

d.                   Termination by the Employee

The Employee may terminate this Agreement at any time by providing the Company
with sixty (60) days advance written notice, or for Good Reason (as such term is
hereinafter defined) by providing the Company written notice.  For the purposes
of this Agreement, “Good Reason” shall mean (i) a material adverse change of
Employee’s Job Responsibilities, (ii) a breach by the Company with respect to
(1) its compensation obligations under this Agreement which has not been cured
after thirty (30) days written notice by Employee, or (2) its Notice of
Non-Renewal, (iii) a decrease in Employee’s Base Salary not equally applied (on
a percentage basis) to all employees subject to an employment agreement with the
Company, or (iv) after Employee’s Relocation, the Company relocates its South
Florida offices to a location more than one hundred (100) miles from its
location at the time of Employee’s Relocation.

 

Page 4

MAKO Employment Agreement – J. Keller

 

--------------------------------------------------------------------------------



 

In the event Employee terminates this Agreement for Good Reason, he shall be
entitled to severance in an amount equal to six (6) months Base Salary at the
rate in effect at the time, paid in monthly installments, and payment of health
continuation benefits for six (6) months.  In addition, Employee shall be paid
accrued (through the date of termination) and unpaid Base Salary and benefits
which Employee accrued pursuant to any applicable welfare benefits plan, earned
(through the date of termination) but unpaid bonuses, and unreimbursed
business-related expenses and unused vacation time in accordance with Company
policy.

In the event Employee terminates this Agreement without Good Reason, the
Employee shall only be entitled to payment for accrued (through the date of
termination) and unpaid Base Salary and benefits which Employee accrued pursuant
to any applicable welfare benefit plan, earned (through the date of termination)
but unpaid bonuses, and unreimbursed business-related expenses, in accordance
with Company policy.

e.                    Termination by the Company for Cause

The Company shall have the right to immediately terminate the employment of the
Employee for Cause (as such term is hereinafter defined), if such termination is
approved by not less than two-thirds of the Board at a meeting of the Board
called and held for such purpose, provided the Employee is given at least five
(5) days advance notice of such meeting and is given the opportunity to speak at
such meeting. For purposes of this Agreement, “Cause” shall mean any act or any
failure to act on the part of the Employee which constitutes: (i) the willful,
knowing or grossly negligent failure or refusal of the Employee to perform his
duties under this Agreement or to follow the reasonable directions of the
Company’s Chief Executive Officer which has continued for thirty (30) days
following written notice of such failure or refusal from the Board; (ii) a
breach by the Employee of any fiduciary duty to the Company or any of the
Company’s subsidiaries for which the Employee is required to perform services
under this Agreement; (iii) material and willful misfeasance or malfeasance by
the Employee in connection with the performance of his duties under this
Agreement; (iv) Employee’s commission of an act which is a fraud or
embezzlement; (v) the conviction of the Employee for, or a plea of guilty or
nolo contendere to a criminal act which is a felony; (vi) a material breach or
default by the Employee of any provision of this Agreement which has continued
for thirty (30) days following notice of such breach or default from the Board;
(vii) the Employee’s willful and material breach or violation of any law, rule,
regulation (other than traffic violations or similar offenses); (viii) abuse of
drugs or alcohol to the detriment of the Company; or (ix) the Employee not
maintaining his primary residence in the South Florida region.

In the event the Employee is terminated for Cause, the Employee shall only be
entitled to payment for accrued (through the date of termination) and unpaid
Base Salary and benefits which Employee accrued pursuant to any applicable
welfare benefits plan, earned (through the date of termination) but unpaid
bonuses, and unreimbursed business-related expenses, in accordance with Company
policy. 

4.            Discoveries and Works

The Employee understands and agrees that any and all Confidential Information
(as hereinafter defined) of the Company which he has access to, uses or creates
during his employment with the Company is and shall at all times remain the sole
and exclusive property of the Company, and the Employee further agrees to assign
to the Company any right, title or interest he may have in such Confidential
Information to the Company. The Employee also agrees that, if he is asked by the
Company (at its expense), he will do all things and sign all necessary documents
reasonably necessary in the opinion of the Company to eliminate any ambiguity as
to the right of the Company in such Confidential Information including but not
limited to providing his full cooperation to the Company in the event of any
litigation to protect, establish or obtain such rights of the Company.

 

 

Page 5

MAKO Employment Agreement – J. Keller

 

--------------------------------------------------------------------------------



 

The Employee understands that this Section 4 does not waive or transfer his
rights to any invention for which no equipment, supplies, facility or trade
secret or Confidential Information of the Company was used and which was
developed entirely on his own time, unless the invention relates to the business
of the Company, or to the Company’s actual demonstratively anticipated research
or development, or the invention results from any work that he performed for the
Company during the term of his employment relationship with the Company.

The Employee hereby assigns and transfers to the Company, its successors, legal
representatives and assigns, his entire right, title, and interest in and to any
and all present and future works of authorship, inventions, know-how,
confidential information, proprietary information, or trade secrets resulting
from work done by him on behalf of the Company (collectively, the “Intellectual
Property”).  The Employee agrees to waive all moral rights relating to the
Intellectual Property developed or produced, including without limitation any
and all rights of identification of authorship, any and all rights of approval,
restriction or limitation on use or subsequent modifications and any and all
rights to prevent any changes prejudicial to his honor or reputation.  The
Employee further agrees to provide all assistance reasonably requested by the
Company in the establishment, preservation and enforcement of its rights in the
Intellectual Property, such assistance to be provided at the Company’s expense,
but without any additional compensation to the Employee.

5.            Confidentiality and Noncompetition Covenants

a.                   Confidentiality

The Employee acknowledges that, during the course of his employment with the
Company, the Employee may receive special training and/or may be given access to
or may become acquainted with Confidential Information (as hereinafter defined)
of the Company. As used in this Section 5, “Confidential Information” of the
Company means all Intellectual Property Rights not available in the public
domain, trade practices, business plans, price lists, supplier lists, customer
lists, marketing plans, financial information, software and all other
compilations of information which relate to the business of the Company, or to
any of its subsidiaries, and which have not been disclosed by the Company to the
public, or which are not otherwise generally available to the public.

The Employee acknowledges that the Confidential Information of the Company, as
such may exist from time to time, are valuable, confidential, special and unique
assets of the Company and its subsidiaries, expensive to produce and maintain
and essential for the profitable operation of their respective businesses. The
Employee agrees that, during the course of his employment with the Company, or
at any time thereafter, he shall not, directly or indirectly, communicate,
disclose or divulge to any Person (as such term is hereinafter defined), or use
for his benefit or the benefit of any Person, in any manner, any Confidential
Information of the Company or its subsidiaries acquired during his employment
with the Company or any other confidential information concerning the conduct
and details of the businesses of the Company and its subsidiaries, except as
required in the course of his employment with the Company or as otherwise may be
required by law. For purposes if this Agreement, “Person” shall mean any
individual, partnership, corporation, trust, unincorporated association, joint
venture, limited liability company or other entity or any government,
governmental agency or political subdivision.

All documents relating to the businesses of the Company and its affiliates
including, without limitation, Confidential Information of the Company, whether
prepared by the Employee or otherwise coming into the Employee’s possession, are
the exclusive property of the Company and such respective subsidiaries, and must
not be removed from the premises of the Company, except as required in the
course of the Employee’s employment with the Company. The Employee shall return
all such documents (including any copies thereof) to the Company when the
Employee ceases to be employed by the Company or upon the earlier request of the
Company or the Board.

 

Page 6

MAKO Employment Agreement – J. Keller

 

--------------------------------------------------------------------------------



 



The Employee agrees not to disclose the terms of this Agreement to any other
non-officer employee of the Company without the consent of the Chief Executive
Officer.

b.                   Noncompetition

During the Term of this Agreement (including any extensions thereof) and for a
period of one (1) year following the termination of the Employee’s employment
under this Agreement for any reason, the Employee shall not, except with the
Company’s express prior written consent, directly or indirectly, in any
capacity, for the benefit of any entity or person (including the Employee):

(i)                   Become employed by, own, operate, manage, direct, invest
in (except investment through a mutual fund or ownership of less than 1% of the
securities of a public company in competition with the Business), or otherwise,
directly or indirectly, engage in, or be employed by, any entity or person which
competes with the Business (as hereinafter defined) within the Territory.  For
purposes of this Agreement, “Business” shall mean the development and/or
manufacture, sale or distribution to the orthopedics market of any image guided
surgical device and/or software used in combination with any surgical robotic
device and/or software.  For purposes of this Agreement, “Territory” shall mean
the United States of America. 

(ii)                 Solicit, service, divert, take away, or contact any
customer, client or employee of the Company, or any of its subsidiaries, or
promote a competing service to any customer, client or employee of the Company,
its subsidiaries or any of its respective businesses.

6.            Reliance

The Employee acknowledges that his compliance with the provisions of Section 5
of this Agreement (hereinafter referred to as the “Restrictive Covenants”) is a
material part of the consideration bargained for by the Company under this
Agreement. The Employee agrees that such covenants are reasonable as to scope
and duration and agrees to be bound by the provisions of Section 5 of this
Agreement to the maximum extent permitted by law, it being the intent and spirit
of the parties to this Agreement that the provisions of Section 5 of this
Agreement shall be enforceable. However, the parties to this Agreement further
agree that if any portion of the Restrictive Covenants or their application is
construed to be invalid or unenforceable, then the other portions thereof and
their application shall not be affected thereby and shall be enforceable. If the
Restrictive Covenants shall for any reason be held to be excessively broad as to
duration, geographic scope, property, subject or similar factor, then the court
making such determination shall have the power to reduce or limit such duration,
geographic scope, property, subject or similar factors so as to be enforceable
to the maximum extent compatible with applicable law, and the Restrictive
Covenants shall then be enforceable in its reduced or limited form.

7.            Equitable Relief and Enforcement

The Employee further acknowledges that any breach by him of the Restrictive
Covenants will result in irreparable injury to the Company and its affiliates
for which money damages could not adequately compensate the Company or such
affiliates. In the event of any such breach (or threatened breach), the Company
shall be entitled, in addition to all other rights and remedies which it may
have at law or in equity, to have an injunction issued by any competent court
enjoining and restraining the Employee and all other persons involved therein
from continuing such breach. The Company shall be entitled to such injunction
without necessity of posting any bond, but if a bond is nonetheless required by
the court entertaining the motion for the injunction, the parties to this
Agreement agree that a bond in the amount of US$1,000 is appropriate. The
existence of any claim or cause of action which the Employee or any such other
Person may have against the Company shall not constitute a defense or bar to the
enforcement of the Restrictive Covenants.

 

Page 7

MAKO Employment Agreement – J. Keller

 

--------------------------------------------------------------------------------



 

8.            Miscellaneous

a.             Entire Agreement; Amendment; Waivers; Headings

Except as otherwise set forth herein, this Agreement constitutes the entire
agreement between the parties to this Agreement with respect to the subject
matter of this Agreement and supersedes all prior negotiations, understandings,
agreements, arrangements and understandings, both oral and written, between the
parties to this Agreement with respect to such subject matter.  This Agreement
may not be amended or modified in any respect, except by the mutual written
agreement of the parties to this Agreement. The waiver by any of the parties to
this Agreement of any other party’s prompt and complete performance, or breach
or violation, of any of the provisions of this Agreement shall not operate nor
be construed as a waiver of any subsequent breach or violation, and the waiver
by any of the parties to this Agreement to exercise any right or remedy which it
may possess under this Agreement shall not operate nor be construed as a bar to
the exercise of such right or remedy by such party upon the occurrence of any
subsequent breach violation. Descriptive headings contained in this Agreement
are for convenience only and shall not control or affect the meaning or
construction of any provision of this Agreement. Notwithstanding anything in
this Agreement to the contrary, the provisions of Sections 4, 5, 6 and 7 of this
Agreement shall survive the termination of the Employee’s employment under this
Agreement, however caused, and the termination of this Agreement.

b.             Counterparts

This Agreement may be executed in any numbers of counterparts (including
facsimile copies thereof) and by the separate parties hereto in separate
counterparts (including facsimile copies thereof), each of which shall be deemed
to be one and the same instrument.

c.             Notices

All notices, requests, demands, instructions, consents or other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if and when (a) delivered personally,
(b) transmitted by facsimile, prepaid telegram or telex, (c) mailed by first
class certified mail, return receipt requested, postage prepaid, or (d) sent by
an internationally recognized express courier service, postage or delivery
charges prepaid, to the parties at (i) for the Company, at 2555 Davie Road,
Attn: Chief Financial Officer, Ft. Lauderdale, FL 33317 and (ii) for Employee,
at the address of record on file with the Company’s human resources department,
as provided by Employee from time to time.

d.             Successors and Assigns

No party hereto shall have the right to assign this Agreement or any rights or
obligations hereunder without the consent of the other parties; provided,
however that this Agreement shall be assignable by the Company, in its sole
discretion (a) upon a sale or acquisition of the Company, or (b) to any
affiliate of the Company, without such consent and upon such assignment, shall
inure to the benefit of, and be binding upon, both the Employee and the person
or entity purchasing such assets, business or goodwill, or surviving such merger
or resulting from such consolidation, or the successor company, as the case may
be, in the same manner and to the same extent as though such other person or
entity or the successor company were the Company.  Notwithstanding the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of the parties to this Agreement and their respective personal representatives,
heirs, successors and assigns.

 

Page 8

MAKO Employment Agreement – J. Keller

 

--------------------------------------------------------------------------------



 

e.             Applicable Law; Arbitration as Exclusive Remedy

This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida without regard to conflict of laws principles. All
controversies or claims arising out of or relating to Paragraph 1 through 3 of
this Agreement shall be resolved by arbitration administered by the American
Arbitration Association under its National Rules for the Resolution of
Employment Disputes, except the parties agree the matter shall be handled by a
single arbitrator. The award rendered in any arbitration proceeding under this
section shall be final and binding.  Judgment upon the award rendered by the
arbitrator(s) may be entered by a court of competent jurisdiction.  Any demand
for arbitration must be made and filed within one hundred and eighty (180) days
of the date the requesting party knew or reasonably should have known of the
event giving rise to the controversy or claim.  Any claim or controversy not
submitted to arbitration in accordance with this section shall be considered
waived, and, therefore, no arbitration panel or tribunal or court shall have the
power to rule or make any award on such claims or controversy.  The prevailing
party in such arbitration proceeding shall be entitled to recover reasonable
expenses, including attorney’s fees and costs.

f.             Adherence to Legal, Regulatory, Company and Ethical Requirements.
Employee agrees and covenants that he shall at all times conduct himself in full
compliance with all legal and ethical regulations and industry guidelines
applicable to his position with the Company, including, without limitation, all
rules, regulations and policies of the Company, the Securities & Exchange
Commission (“SEC”) and NASDAQ stock market, the Health Insurance Portability and
Accountability Act of 1996 (42 U.S.C. 1320d-1329d-8; 42 U.S.C. 1320d-2)
(“HIPAA”), the Foreign Corrupt Practices Act (the “FCPA”) and Advanced Medical
Technology Association (“AdvaMed”) Code of Ethics on Interactions with Health
Care Professionals.

 

*  *  *  *  *

[Signature Page Follows]

 

 

 

 

 

 

Page 9

MAKO Employment Agreement – J. Keller

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, THE PARTIES TO THIS Agreement have placed their hands as of
the day and year first above written.

 

By: 

/s/ James E. Keller

 

Dated: March 22, 2010

 

James E. Keller

 

 

 

 

 

 

 

 

 

 

MAKO SURGICAL CORP.

 

 

 

 

 

 

By:

/s/ Maurice R. Ferré, M.D.

 

Dated: March 22, 2010

 

Maurice R. Ferré, M.D.

 

 

 

President & Chief Executive Officer

 

 

 

 

 

 

 

 

Page 10

MAKO Employment Agreement – J. Keller

 

--------------------------------------------------------------------------------



 

Schedule 1

 

Relocation Items

 

MAKO will pay for some of the closing costs associated with purchasing your new
home.  These may include:

 

Ÿ

Loan origination fees, discount points or mortgage broker points up to 1%

 

Ÿ

Application fee

 

Ÿ

Processing fee

 

Ÿ

Normal and customary attorneys’ fees

 

Ÿ

Appraisal and/or survey of the new home, if required by the lender

 

Ÿ

Inspections

 

Ÿ

Credit report charges

 

Ÿ

Normal and customary escrow or closing fees charged by the Title Company and/or
lender to close the sale (not including items such as taxes and insurance that
must be paid in advance into escrow accounts)

 

Ÿ

Notary fees

 

Ÿ

Assumption or transfer fees

 

Ÿ

Title insurance or fees for examination of title (owner’s title not included
unless required by lender)

 

Ÿ

Normal and customary recording fees

 

Ÿ

Documentary stamps

 

Ÿ

Courier fees

 

 

 

MAKO will pay for certain reasonable miscellaneous expenses associated with your
relocation. These expenses may include:

 

Ÿ

Real estate commission on the sale of your current home

 

Ÿ

Installation/connection of phone, cable or internet services

 

Ÿ

Public utility deposits

 

Ÿ

Driver’s license and automobile registration fees

 

 

 

Page 11

MAKO Employment Agreement – J. Keller

 

--------------------------------------------------------------------------------